UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [ x ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-32409 UNITED MORTGAGE TRUST (Exact name of registrant as specified in its charter) Maryland 75-6493585 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1702 N. Collins Blvd, Suite 100 Richardson, Texas75080 (Address of principal executive offices)(Zip Code) (214) 237-9305 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. Large accelerated filer Accelerated filer Non-accelerated filer X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes No X The number of shares outstanding of the Registrant’s shares of beneficial interest, par value $0.01 per share, as of the close of business on July 15, 2007 was 6,806,560. UNITED MORTGAGE TRUST INDEX PART I - FINANCIAL INFORMATION Page ITEM 1. Financial Statements Consolidated Balance Sheets as of June 30, 2007 (unaudited) and December 31, 2006 1 Consolidated Statements of Income for the three months and six months ended June 30, 2007 and 2006 (unaudited) 2 Consolidated Statements of Cash Flows for the six months ended June 30, 2007 and 2006 (unaudited) 3 Notes to Consolidated Financial Statements (unaudited) 4 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 6 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 12 ITEM 4. Controls and Procedures 12 PART II - OTHER INFORMATION ITEM 1. Legal Proceedings 13 ITEM 1A. Risk Factors 13 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 ITEM 3. Defaults Upon Senior Securities 14 ITEM 4. Submission of Matters to a Vote of Security Holders 14 ITEM 5. Other Information 14 Page i UNITED MORTGAGE TRUST CONSOLIDATED BALANCE SHEETS June 30, 2007 December 31, 2006 (unaudited) (audited) Assets Cash and cash equivalents $ 629,439 $ 3,661,724 Mortgage investments: Investment in trust receivable 5,424,043 5,473,508 Interim loans, affiliates 69,885,908 64,883,388 Interim loans 15,095,953 17,825,519 Allowance for loan losses (780,864 ) (1,011,975 ) Total mortgage investments 89,625,040 87,170,440 Line of credit receivable, affiliate 30,696,766 33,056,189 Accrued interest receivable 376,797 390,315 Accrued interest receivable, affiliate 4,222,233 3,331,204 Receivable from affiliate 40,717 230,861 Recourse obligations, affiliates 14,267,289 11,975,234 Residential mortgages and contracts for deed foreclosed 287,609 359,517 Interim mortgages foreclosed 380,497 776,643 Equipment, less accumulated depreciation of $23,988 and $22,120, respectively 1,869 3,737 Other assets 692,969 757,382 Total assets $ 141,221,225 $ 141,713,246 Liabilities and Shareholders' Equity Liabilities: Line of credit payable $ 26,972,623 $ 27,976,642 Dividend payable 836,528 806,000 Accounts payable and accrued liabilities 80,886 4,718 Total liabilities 27,890,037 28,787,360 Commitments and contingencies - - Shareholders' equity: Shares of beneficial interest; $.01 par value; 100,000,000 shares authorized; 8,047,470 and 7,985,423 shares issued, respectively; and 6,847,617 and 6,917,443 outstanding, respectively 80,475 79,854 Additional paid-in capital 142,025,231 140,783,690 Advisor's reimbursement 397,588 397,588 Cumulative distributions in excess of earnings (5,811,715 ) (7,366,618 ) 136,691,579 133,894,514 Less treasury stock of 1,199,853 and 1,067,980 shares, respectively, at cost (23,360,391 ) (20,968,628 ) Total shareholders' equity 113,331,188 112,925,886 Total liabilities and shareholders' equity $ 141,221,225 $ 141,713,246 See accompanying notes to consolidated financial statements. Page 1 UNITED MORTGAGE TRUST CONSOLIDATED STATEMENTS OF INCOME (unaudited) Three months ended June 30, Six months ended June 30, 2007 2006 2007 2006 Revenues: Interest income derived from affiliates $ 3,590,285 $ 3,082,143 $ 7,343,150 $ 6,096,692 Interest income 723,140 1,044,311 1,485,618 2,108,316 4,313,425 4,126,454 8,828,768 8,205,008 Expenses: Trust administration fee 188,278 186,118 370,729 446,713 Loan servicing fee 3,127 11,391 6,052 34,786 Merger expense - 1,027,631 - 1,027,631 General and administrative 288,159 137,127 490,597 383,917 Provision for loan losses - 489,258 207,311 1,276,633 Interest expense 828,317 273,444 1,238,311 553,479 1,307,881 2,124,969 2,313,000 3,723,159 Net income $ 3,005,544 $ 2,001,485 $ 6,515,768 $ 4,481,849 Net income per share of beneficial interest $ 0.44 $ 0.28 $ 0.95 $ 0.63 Weighted average shares outstanding 6,867,182 7,084,292 6,882,925 7,077,960 Distributions per weighted share outstanding $ 0.36 $ 0.35 $ 0.72 $ 0.70 See accompanying notes to consolidated financial statements. Page 2 UNITED MORTGAGE TRUST CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) For the Six Months Ended June 30, 2007 2006 Cash Flows from Operating Activities: Net income $ 6,515,768 $ 4,481,849 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 207,311 1,276,633 Depreciation 1,868 1,777 Net amortization of discount on mortgage investments - 57,532 Write-off merger costs - 1,027,631 Changes in assets and liabilities: Accrued interest receivable (877,511 ) (913,634 ) Other assets 64,413 193,926 Accounts payable and accrued liabilities 76,168 (114,583 ) Net cash provided by operating activities 5,988,017 6,011,131 Cash Flows from Investing Activities: Investment in residential mortgages and contracts for deed (295,975 ) (494,654 ) Principal receipts on residential mortgages and contracts for deed 267,041 1,058,829 Investment in interim mortgage notes (37,965,039 ) (44,301,015 ) Principal receipts on interim mortgage notes 33,205,946 33,234,318 Proceeds from recourse obligations, affiliates 302,116 1,208,260 Line-of-credit receivable, affiliate, net 2,359,423 (1,236,181 ) Receivable from affiliate 190,144 (6,127 ) Net cash used in investing activities (1,936,344 ) (10,536,570 ) Cash Flows from Financing Activities: Proceeds from issuance of shares of beneficial interest 1,242,160 1,388,478 Purchase of treasury stock (2,391,762 ) (3,076,292 ) Net borrowings (payments) on line-of-credit, payable (1,004,019 ) 6,641,222 Dividends (4,930,337 ) (4,960,364 ) Net cash used in financing activities (7,083,958 ) (6,956 ) Net decrease in cash and cash equivalents (3,032,285 ) (4,532,395 ) Cash and cash equivalents at beginning of period 3,661,724 5,548,421 Cash and cash equivalents at end of period $ 629,439 $ 1,016,026 Supplemental Disclosure of Cash Flow Information Cash paid during the period for interest $ 1,238,311 $ 553,479 Supplemental Disclosure of Non-cash Information Transfer of loans into recourse obligations, affiliates $ 2,594,172 $ 3,180,403 See accompanying notes to consolidated financial statements. Page 3 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1. Nature of Business United Mortgage Trust (the “Company”) is a Maryland real estate investment trust which qualifies as a real estate investment trust (a “REIT”) under federal income tax laws. The Company invests in:(i) first lien secured mortgage loans with initial terms of 12 months or less for the acquisition and renovation of single family homes, which we refer to as “interim loans”; (ii) first lien secured construction loans for the acquisition of lots and construction of single-family homes, which we refer to as “construction loans”; (iii) lines of credit and secured loans for the acquisition and development of single-family home lots, referred to as “land development loans”; (iv) lines of credit and loans secured by developed single-family lots, referred to as “finished lot loans”; (v) lines of credit and loans secured by completed model homes, referred to as “model home loans”; and, formerly we invested in (vi) first lien, fixed rate mortgages secured by single-family residential property, which we refer to as “residential mortgages”. Additionally, our portfolio includes loans to affiliates of our Advisor, which we refer to as “recourse loans,” all of which are referred to as the Company’s “Mortgage Investments.” Such loans are originated by others to the Company’s specifications or to specifications approved by the Company. Most, if not all, of such loans are not insured or guaranteed by a federally owned or guaranteed mortgage agency. The Company has no employees. Effective August 1, 2006, the Company entered into a one-year advisory services agreement with UMTH General Services, L.P. (“UMTHGS”), an affiliate of the Company. Under the agreement, UMT pays a monthly trust administration fee for services relating to the Company’s daily operations, including payroll for its employees who are directly and indirectly involved in the day-to-day management of the Company. Prior to August 1, 2006, UMT Advisors, Inc. (“UMTA”) performed similar functions and was paid a monthly trust administration fee. 2. Basis of Presentation These financial statements have been prepared in accordance with generally accepted accounting principles (“GAAP”) for interim financial information and with the instructions for Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair statement have been included. Operating results for the three and six months ended June 30, 2007 are not necessarily indicative of the results that may be expected for the year ended December 31, 2007. For further information, refer to the consolidated financial statements and footnotes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2006. 3. Line of Credit Payable On November 8, 2004, with trustee approval, the Company entered into a three year loan agreement for a $15 million revolving credit facility with a commercial bank. The line of credit payable was collateralized by certain interim mortgages and construction loans.Interest on the outstanding balance accrues at the higher of the Prime Rate or the sum of the Federal Funds rate plus 1/2% per annum. On July 31, 2006 the Company executed the fourth modification of its credit facility to increase the borrowing base to $30,000,000. Outstanding balances on the credit facility at June 30, 2007 and December 31, 2006 were $26,972,623 and $27,976,642, respectively. The interest rate at June 30, 2007 was 8.75% compared to 8.50% at June 30, 2006. 4. Related Party Transactions The Company relies on affiliates of its Advisor for the sourcing and origination of a majority of its Mortgage Investments. a) Capital Reserve Group, Inc. (“CRG”) is a Texas corporation that is 50% owned by Todd Etter, an officer and principal shareholder of the former Advisor and shareholder and director of UMT Services, Inc. (“UMTSI”), the General Partner of UMTHGS. CRG was in the business of financing home purchases and renovations by real estate investors. The Company loaned money to CRG to make loans to other borrowers. During 2006 the Company took direct assignment with full recourse of the remaining CRG loans and has been liquidating them. The unpaid principal balance of the loans as of June 30, 2007 and 2006 was $411,327 and $1,832,521, respectively. b) South Central Mortgage, Inc. (“SCMI”) is a Texas based mortgage bank of which the sole beneficial shareholder is Todd Etter, an officer and principal shareholder of the former Advisor and shareholder and director of UMTSI. Christine “Cricket”
